Case: 14-40325      Document: 00513125473         Page: 1    Date Filed: 07/22/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-40325
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            July 22, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee,

v.

VICTOR MANUEL MENDOZA-TOLEDO,

                                                 Defendant-Appellant.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:13-CR-1192-1


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Victor Manuel Mendoza-Toledo (Mendoza) appeals his 30-month
sentence for illegal reentry on the ground that the district court erred by
imposing an enhancement pursuant to U.S.S.G. § 2L1.2(b)(1)(A)(i).                                As
Mendoza objected in the district court on this basis, we review the imposition
of the enhancement de novo. See United States v. Morales-Martinez, 496 F.3d
356, 357 (5th Cir. 2007). We have rejected Mendoza’s reading of Moncrieffe v.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40325    Document: 00513125473     Page: 2   Date Filed: 07/22/2015


                                 No. 14-40325

Holder, 133 S. Ct. 1678 (2013), and his argument that a state drug conviction
need involve financial remuneration to constitute a drug trafficking offense for
purposes of § 2L1.2(b)(1)(A)(i). See United States v. Martinez-Lugo, 782 F.3d
198, 201-05 (5th Cir. 2015) (per curiam).
      AFFIRMED.




                                       2